Citation Nr: 0619730	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service connected 
sinusitis.

2.  Entitlement to service connection for a sleeping 
disorder, including as secondary to service connected 
sinusitis.

3.  Entitlement to a higher initial rating for allergic 
rhinitis, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Katherine King-Walker
INTRODUCTION

The veteran served on active military duty from July 1966 to 
June 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 RO rating decision.  The veteran 
requested a local decision review officer hearing in July 
2002 and by a September 2003 letter, cancelled the hearing.

On appeal from an August 2003 RO rating decision, was a claim 
for nonservice-connected pension benefits.  However, by an 
April 2005 statement from the veteran, he withdrew the claim.  
An October 2005 statement in support of claim from his 
representative appears to raise the claim again.  It is 
referred to the RO for appropriate action.

The issue of the claim for an initial higher rating for nasal 
allergy is addressed in the REMAND portion of the decision 
below and is therefore, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence fails to indicate that the veteran's 
reported psychiatric disorder is related to his service-
connected sinusitis or to service.

2.  The evidence fails to indicate that the veteran has been 
diagnosed with a current and separate sleeping disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for service connection for a sleep disorder 
are not met.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection may be granted for a current disability 
that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  To 
prove that a disability is proximately due to or the result 
of a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

In the alternative, when seeking VA service connection 
disability compensation, the veteran must establish that a 
current disability results from disease or injury incurred in 
or aggravated by service, 38 U.S.C.A. § 1110.  Essentially, 
"service connection" may be proven by evidence, 
establishing that a particular injury or disease resulting in 
disability was incurred coincident with active duty military 
service, or if preexisting such service, was aggravated 
therein.  This may be accomplished by directly showing 
inception or aggravation during service or through 
application of statutory presumptions, 38 C.F.R. §§ 3.303(a), 
3.304, 3.307, 3.309.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

A.  Psychiatric disorder

The veteran essentially asserts that his psychiatric disorder 
is proximately related to his service connected sinusitis 
disability, which was initially awarded in February 1998, and 
is currently rated at a maximum 50 percent.

Service medical records are negative for complaints, 
treatment, or diagnosis for a psychiatric disability.

Post-service, the evidence reflects that the veteran was 
first treated for complaints of depression by a VA provider 
in July 2001 (more than 30 years from the date of 
separation).  Subsequent records reflect continuing 
treatment.  

The veteran has had several VA examinations.  At a June 2003 
examination, the examiner diagnosed the veteran with 
depressive disorder, NOS with an Axis IV diagnosis of 
psychosocial and economic stressors, and concluded that this 
condition was not in any way related or secondary to the 
service-connected sinusitis.  During a July 2004 examination, 
the veteran reported feelings of sadness and marital 
problems.  His objective examination was essentially normal.  
The examiner provided a diagnosis of depressive disorder, NOS 
with an Axis IV diagnosis of economic and marital problems.

After considering all the evidence, there is no question that 
the veteran suffers from current psychiatric problems, 
however, the evidence simply fails to reflect that these 
problems are due to his service-connected sinusitis 
disability or are directly related to service.  As detailed 
above, the VA examiner in June 2003 expressly opined that the 
veteran's psychiatric problems were in no way related to or 
secondary to his service-connected sinusitis.  Indeed, no 
medical provider has related the veteran's psychiatric 
problems to his service-connected sinusitis.  As to direct 
service connection, the service records, including service 
medical records are negative for complaints, treatment, or 
diagnosis of psychiatric problems.  Thus, as the 
preponderance of the evidence is against the veteran, service 
connection for a psychiatric disorder, including as secondary 
to service-connected sinusitis is denied.

B.  Sleep disorder

Similarly to the psychiatric disorder claim, the veteran 
essentially asserts that he suffers from a sleep disorder and 
it is proximately related to his service connected sinusitis 
disability.

Service medical records are negative for complaints, 
treatment, or diagnosis of sleeping problems.

Post-service, it appears from the evidence that the veteran 
complained of sleeping problems around the same time he 
complained of depression, in August 2001.  At the August 2001 
VA fee-for-service visit, he complained of problems with 
sleeping.  Likewise, in a January 2002 letter to the Social 
Security Administration, he complained of anxiety, insomnia, 
and depression.  During the June 2003, VA psychiatric 
examination, he reported sleeping poorly due to his nose 
being stuffy.  That same month he underwent another VA 
examination for respiratory diseases, including sleep apnea.  
He reported no history of sleeping problems related to sleep 
apnea, and no diagnosis was given regarding sleep disorders.

After review of the evidence, the veteran has reported 
problems with sleeping and has been diagnosed with major 
depression.  However, no provider has diagnosed him with a 
separate sleeping disorder or disability; rather it appears 
from the evidence that his sleeping problems have been 
described as a symptom of his psychiatric problems, not a 
separate disease process.  As such, since there is no 
evidence of a current disability (diagnosis of a sleeping 
disorder), service connection for a sleeping disorder is not 
warranted, and the claim is denied.

II.	Duty to notify and assist regarding the claims for 
service connection

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a November 2002 letter, VA essentially advised the veteran 
of all the elements required by Pelegrini II.  He was not 
expressly asked to provide evidence in his possession, but 
given his correspondence and evidentiary submissions, he 
understood the need to do so.   

More recently, it has been determined in Court that proper 
notice should also include information regarding, (a) the 
evidence necessary to establish a disability rating and, (b) 
the effective date for any disability evaluation awarded, See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice 
regarding (a) and (b) was not provided to the veteran, but 
the Board finds no prejudice in proceeding with the issuance 
of a final decision because as concluded above, the 
preponderance of the evidence is against the veteran's claims 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  Several VA examinations were 
conducted, and their reports were reviewed and are associated 
with the file.  There are no indications that relevant 
records exist that have not been obtained.  VA has satisfied 
its duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a sleeping disorder is 
denied.
REMAND

By an April 2005 rating decision, the RO awarded service 
connection benefits for allergic rhinitis, at a 
noncompensable rating.  In August 2005, the veteran submitted 
a statement that may be construed as a notice of 
disagreement.  However, he has not been issued a statement of 
the case.  On remand, he must receive a statement of the case 
on this issue.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon v. West, 12 
Vet.  App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2005).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  

In addition, as previously stated in the Decision, during the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet.  App. 
473 regarding the (a) evidence necessary to substantiate a 
claim, including the degree of disability and new and 
material evidence and, (b) the effective date of an award, if 
service connection is granted.  The veteran was not provided 
notice regarding (a) and (b).  On remand, this should be 
done. 
Accordingly, the case is REMANDED for the following action:

Review the initial increased rating 
claim for allergic rhinitis, insure 
complete compliance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, and issue a 
statement of the case.  The veteran 
should be advised of the need to submit 
a timely substantive appeal if he 
wishes the Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


